EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to the claims was given in an interview with Applicant’s representative Noah Flaks on March 15, 2021. The examiner’s amendment to the specification is merely to clarify the markings in the amendment filed on April 26, 2019; the text has not been changed.

In the specification
Please insert the following paragraph at column 1, after the Title of the Invention:

This application is a continuation of U.S. Reissue Application No. 14/718,917, filed May 21, 2015, which is a continuation of U.S. Reissue Application No. 13/901,182, filed May 23, 2013 (now U.S. Patent No. RE45,528), which is a continuation of U.S. Reissue Application No. 13/326,024, filed December 14, 2011 (now U.S. Patent No. RE44,320); each of the foregoing applications is also an application for the reissue of U.S. Patent No. 7,634,017, which corresponds to U.S. Patent Application No. 11/108,664, filed April 19, 2005, thus the present application is a continuation reissue application.

In the claims
In claim 19, please change “switch” to “switch to” in line 10 of the claim.
claim 25, please change “wherein the switching of the different spatial coding communication mode occurs when a communication quality decreases” to “wherein the circuitry is configured to switch to the different spatial coding communication mode in response to a decrease in communication quality” in lines 2-3 of the claim.
In claim 31, please change “switch” to “switch to” in line 9 of the claim.
In claim 40, please change “switch” to “switch to” in line 7 of the claim.
In claim 46, please change “switching of” to “switching to” in line 2 of the claim.
In claim 49, please change “switching” to “switching to” in line 9 of the claim.
In claim 54, please change “switching” to “switching to” in line 10 of the claim.
In claim 58, please change “switching” to “switching to” in line 10 of the claim.
In claim 59, please change “switching” to “switching to” in line 11 of the claim.

Allowable Subject Matter
Claims 19-26, 28, 30-36, 38, 40-44, 46, 47, and 49-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on February 4, 2021, in view of the above Examiner’s amendment, has overcome the 35 U.S.C. 251, 35 U.S.C. 112(a), and 35 U.S.C. 112(b) rejections.
As stated in the previous Office action, the prior art, including Kim and Harrison, does not specifically disclose or fairly teach an apparatus including all of the elements and limitations recited in claim 19, for example, particularly wherein the transmitter switches to the different spatial communication mode (in which feedback information is not received) from the closed loop spatial multiplexing communication mode in response to an information that an amount of data to be transmitted exceeds predetermined data limit or a transmission time during data .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/            Primary Examiner, Art Unit 3991                                                                                                                                                                                            

Conferees:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992